NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2636-20

ROBERT D. SKENE, ESQ.,

         Plaintiff-Respondent,

v.

MATTHEW KENNEY,

     Defendant-Appellant.
________________________

                   Submitted March 16, 2022 – Decided September 13, 2022

                   Before Judges Accurso and Rose.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Middlesex County, Docket No.
                   L-8620-20.

                   Norris McLaughlin, PA, attorneys for appellant
                   (Nicholas A. Duston, of counsel and on the briefs;
                   James V. Mazewski, on the briefs).

                   Heitner & Breitstein, PC, attorneys for respondent
                   (Yelena C. Tsyrlin, on the brief).

PER CURIAM
      Plaintiff Robert D. Skene, a New Jersey lawyer, sent a retainer

agreement to a "Mr. Sturm" at "Matthew Kenney Global c/o Matthew Kenney"

confirming "the retention of the Skene Law Firm, P.C. by Matthew Kenney

Global to advise and assist with obtaining a liquor license at an existing Sak's

department store in Chicago, IL." The agreement is signed by Skene with a

signature line for the client, which reads: "Approved and Agreed: Matthew

Kenney Global By: ______." There is no name printed under the signature

line, but defendant does not dispute he signed the retainer on behalf of his

eponymous company.

      The relationship soured after Skene had billed, presumably, the company

more than $45,000 over the course of six months and had not secured the

liquor license. Kenney signed the Office of Attorney Ethics Attorney Fee

Arbitration Request Form seeking fee arbitration under Rule 1:20A-3(a)(1). In

the section of the form for "client information," there is no space for the name

of a business entity. Instead, the form seeks the first and last name of the

"Client," his or her street address and both a "Home Telephone" and a "Work

or Cell Phone Number." The form the company submitted listed "the Client's"

first and last name as Matthew Kenney. The address line listed Matthew

Kenney Global's address in California, the same one listed on the retainer


                                                                           A-2636-20
                                        2
agreement, "C/O Plant Food + Wine," which defendant's counsel claims is

Matthew Kenney Global's "alternate name." The same telephone number is

listed for "Home Telephone" and "Work or Cell Phone Number," which

counsel asserts is the company's "corporate phone number." In the section of

the form asking for the "Type of Case Handled By the Attorney," the boxes

"Contract" and "Corporation/Partnership Law" were checked.

      Defendant asserts the originally scheduled April 20, 2020 arbitration

hearing was adjourned "due to the outbreak of the Covid-19 pandemic" and

despite several telephone calls to learn the new date, all of which went

unanswered, he learned of the rescheduled "virtual" date only hours before the

hearing, when he was already scheduled to attend another meeting. Defendant

claims as a restaurateur and head of a company owning and managing over

thirty restaurants in twelve cities that employed over 500 individuals, his only

focus in the Spring of 2020 was saving his company, and he was satisfied to

have his chief of staff, who was more familiar with the fee dispute than he

was, attend the arbitration hearing on the company's behalf.

      As reflected in the arbitration panel's written statement of reasons,

however, the panel chair rejected the chief of staff's assertion that he was the

only one with knowledge of the facts of the fee dispute and refused to let him


                                                                              A-2636-20
                                        3
testify on behalf of the company. Instead, the panel chair insisted the chief of

staff leave the hearing "and bring the Client in because the matter would not

proceed without him." We need not detail defendant's and the panel's differing

views of what transpired thereafter. Suffice it to say, the hearing went poorly,

and we expect a few of the participants would likely look back and admit they

could have behaved better. The important point for our purposes is that the

panel chair rejected the chief of staff's position that the individual the panel

referred to as

             the Client was not the real complainant but rather
             "Matthew Kenney Cuisine," a corporate entity, had
             filed the Fee Arbitration Request [complaint]. The
             Chair reviewed the complaint and did not find any
             reference to a corporate entity in any of the material
             submitted (consisting only of the two page request
             form). However, the retainer agreement from the
             Attorney was between him and Matthew Kenney
             Global c/o Matthew Kenney, who signed the retainer.
             The Client signed the complaint on his own behalf and
             not on behalf of a corporate entity so the Panel wanted
             to hear from the Client.

      Although finding the record established "the Client is the owner of

Matthew Kenney Global, a California Corporation, and that he retained the

New Jersey Attorney on behalf of his company to obtain a liquor license . . . at

a store in Illinois," the arbitration panel concluded the "Client," Matthew

Kenney, personally owed Skene the entire amount outstanding, $40,840.98.

                                                                              A-2636-20
                                         4
      When Kenney failed to pay, Skene filed an action in the Law Division to

enforce the award. Defendant retained New Jersey counsel and opposed

Skene's application on several grounds, including that the panel entered an

award against Matthew Kenney personally, over whom it lacked jurisdiction as

he was not Skene's client. The Law Division judge enforced the award,

explaining he was without authority to entertain arguments "that should have

been raised on a proper appeal before the Disciplinary Review Board, which is

the exclusive and only forum which can hear these appeals."

      Defendant appeals, arguing, first, that neither Kenney nor his company

got notice of the fee panel's award until Kenney was served with Skene's Law

Division complaint and order to show cause under Rule 4:67-2, which directed

him to file an answer in court, not an appeal with the DRB. Although

acknowledging the trial court's finding that it lacked jurisdiction to review a

determination of a district fee arbitration committee, defendant argues the fee

arbitration committee lacked jurisdiction over him under Rule 1:20A-2,

because he was never Skene's client, his company was, and thus the Law

Division had no subject matter jurisdiction to enforce a fee award against him

personally.




                                                                           A-2636-20
                                        5
      Skene, although nowhere averring Kenney was his client, as far as we

can tell, nevertheless contends the award was proper based on the evidence

presented at the arbitration hearing, "which included the complaint for fee

arbitration . . . filed by Kenney in his individual capacity in which Kenney

certified, subject to punishment, that he was the client." Skene contends "a

legal complaint is not a meaningless 'boiler-plate' form and the court

disregarding a filed pleading as meaningless would offend nearly every

bedrock tenant [sic] of the legal system." Skene maintains Kenney was

personally served in California on December 21, 2020, with his verified

complaint and order to show cause, "which included a copy of the arbitration

determination," and failed to file an appeal with the DRB within twenty-one

days as required by Rule 1:20A-3(d). Skene contends the Law Division had

subject matter jurisdiction to enforce the district fee arbitration award but

lacked jurisdiction to review it, as review is reserved exclusively to the DRB.

      The Law Division was correct that it lacked jurisdiction to consider the

merits of defendant's challenge to the district fee arbitration committee's

award. Rule 1:20A-3 provides an attorney or a client can bring an action

pursuant to Rule 4:67 to obtain judgment in the amount of the fee determined

to be owing by the district fee committee, but also makes clear the court


                                                                              A-2636-20
                                        6
hearing that action has no "jurisdiction to review a fee arbitration committee

determination," as "[s]aid review is reserved exclusively to the Disciplinary

Review Board under R. 1:20-15(l)." Pressler & Verniero, Current N.J. Court

Rules, cmt. 1 on R. 1:20A-3 (2023) ("Clearly, the trial court has no jurisdiction

to review fee-arbitration awards and is consequently obliged to transfer any

such matters brought to it to the Disciplinary Review Board.").

      We, likewise, are without jurisdiction to entertain this appeal, as Article

VI, Section II, Paragraph 3 of the 1947 Constitution "vest[s] exclusive

authority over the regulation of the Bar in the State's highest court." In re

LiVolsi, 85 N.J. 576, 596 (1981). "[T]he Superior Court lacks jurisdiction

over the regulation of the Bar and matters that intrude on the disciplinary

process." Robertelli v. N.J. Off. of Att'y Ethics, 224 N.J. 470, 482 (2016).

      Although we agree with defendant "that a corporation is a separate entity

from its shareholders, and that a primary reason for incorporation is the

insulation of shareholders from the liabilities of the corporate enterprise " are

"fundamental propositions," Dep't of Env't Prot. v. Ventron Corp., 94 N.J. 473,

500 (1983) (internal citation omitted), the issues raised by this appeal — the

Office of Attorney Ethics Attorney Fee Arbitration Request Form, the conduct

of a district fee arbitration panel hearing, and the Rules of Professional


                                                                              A-2636-20
                                         7
Conduct regarding a lawyer's scope of representation, fees and duties in

representing an organizational entity — are all matters within the Court's

plenary authority, and beyond ours, to consider. See Robertelli, 224 N.J. at

482.

       Because there appears no dispute that Kenney did not receive a copy of

the arbitration panel's award until he was served with Skene's order to show

cause to enforce the award, which directed Kenney to file an answer in court,

we follow Judge King's lead in Linker v. Company Car Corp., 281 N.J. Super.

579, 586-88 (App. Div. 1995), and transfer this matter to the DRB for

resolution of defendant's right to appeal the panel's award on one or more

grounds enumerated in Rule 1:20A-3(C)(1) to (4). See R. 1:13-4(a) and (b).

The DRB can determine whether defendant's answer in the Law Division

preserved his appellate rights before the DRB, or whether it will consider the

merits of the appeal in the interests of justice or otherwise. Should the DRB

determine not to hear Kenney's appeal, the Law Division's order enforcing the

fee award will be final.

       The appeal is dismissed and the matter transferred to the Disciplinary

Review Board.




                                                                           A-2636-20
                                        8